Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                       Illinois Official Reports                          accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2018.02.20
                                                                          17:26:54 -06'00'




                  Palm v. Holocker, 2017 IL App (3d) 170087



Appellate Court   SCARLETT PALM, Plaintiff-Appellee, v. RUBEN HOLOCKER,
Caption           Defendant (Karl Bayer, Contemnor-Appellant).



District & No.    Third District
                  Docket No. 3-17-0087



Filed             December 11, 2017



Decision Under    Appeal from the Circuit Court of Marshall County, No. 16-L-5; the
Review            Hon. Thomas A. Keith, Judge, presiding.



Judgment          Reversed in part and vacated in part; cause remanded.


Counsel on        Daniel E. Compton and Karl E. Bayer, of Compton Law Group, of
Appeal            Elgin, for appellant.

                  Philip M. O’Donnell and Christopher H. Sokn, of Kingery Durree &
                  O’Donnell, Associates, of Peoria, for appellee.



Panel             JUSTICE SCHMIDT delivered the judgment of the court, with
                  opinion.
                  Justices O’Brien and Wright concurred with the judgment and
                  opinion.
                                              OPINION

¶1       Scarlett Palm filed a personal injury lawsuit against Ruben Holocker on June 22, 2016.
     Contemnor, Karl Bayer, represented Holocker. Contemnor invited civil contempt to
     challenge the circuit court’s discovery order that compelled Holocker to answer written
     discovery. He argues that Holocker’s statutory physician-patient privilege (735 ILCS 5/8-802
     (West 2016)) protects his private medical information from discovery unless he affirmatively
     places his physical or mental health at issue. Palm counters that the physician-patient
     privilege does not apply in civil cases where the defendant’s physical or mental health is
     relevant to the case; the statute does not require the defendant-patient to affirmatively place
     his or her health at issue. We agree with contemnor. We reverse the circuit court’s discovery
     order and vacate its contempt order.

¶2                                          BACKGROUND
¶3       Palm’s complaint alleged that on October 18, 2014, Holocker struck Palm, a pedestrian,
     with his vehicle at a crosswalk in Lacon. Palm alleged that Holocker failed to keep a proper
     lookout, failed to stop at a stop sign, and failed to yield the right-of-way to a pedestrian.
¶4       Holocker’s answer admitted that his vehicle struck Palm; however, he denied liability. He
     filed an affirmative defense, which claimed that Palm improperly crossed the street, failed to
     keep a proper lookout, and was under the influence of drugs or alcohol when she crossed the
     street. Holocker further alleged that Palm’s negligence rendered her 50% or more at fault for
     her injuries. Palm denied Holocker’s allegations.
¶5       During initial discovery, Palm sent Holocker the motor vehicle interrogatories provided
     in the appendix to Illinois Supreme Court Rule 213 (eff. Jan. 1, 2007). Interrogatory No. 20
     of the Motor Vehicle Interrogatories to Defendants asks:
                 “20. Do you have any medical and/or physical condition which required a
             physician’s report and/or letter of approval in order to drive? If so, state the nature of
             the medical and/or physical condition, the physician or other health care professional
             who issued the letter and/or report, and the names and addresses of any physician or
             other health care professional who treated you for this condition prior to the
             occurrence.” Ill. S. Ct. R. 213, Appendix.
¶6       In response, Holocker disclosed that he needed a letter of approval for “diabetic reasons.”
     He also disclosed the physician who writes his letters, Dr. Nau, and admitted the Secretary of
     State once suspended his license when Dr. Nau “failed to sign [a] medical authorization.”
¶7       Holocker objected to the two ensuing interrogatories. They requested Holocker to:
                 “21. State the name and address of any physician, ophthalmologist, optician or
             other health care professional who performed any eye examination of you within the
             last five years and the dates of each such examination.
                 22. State the name and address of any physician or other health care professional
             who examined and/or treated you within the last 10 years and the reason for such
             examination and/or treatment.” Ill. S. Ct. R. 213, Appendix.
¶8       Holocker’s objections claimed that these interrogatories “violate[ ] HIPAA,
     doctor-patient privilege, and the Defendant has not placed his medical condition at issue in
     this matter.”

                                                 -2-
¶9         Palm filed a motion to compel Holocker’s responses. At the hearing on September 20,
       2016, Palm’s counsel argued that Holocker’s abilities to see and drive “are at issue in this
       case because he drove his vehicle into a pedestrian.” Contemnor argued that Holocker’s
       physician-patient privilege protects his private health information, regardless of its relevance,
       unless he affirmatively places his health at issue. Alternatively, contemnor stipulated that
       Holocker possessed a valid license when the collision occurred; his medical condition was
       irrelevant because the Secretary of State legally permitted him to drive. The court granted
       Palm’s motion and ordered Holocker to answer the interrogatories. Over contemnor’s
       objection, the court also entered a Health Insurance Portability and Accountability Act of
       1996 (HIPAA) (42 U.S.C. § 1320d et seq. (2012)) order that applied to both Palm and
       Holocker. Palm’s counsel sent Dr. Nau and the Secretary of State subpoenas requesting
       Holocker’s medical records pursuant to the HIPAA order.
¶ 10       Despite the court’s order, Holocker refused to respond to Palm’s interrogatories.
       Contemnor informed Palm’s counsel that he was “simply protecting [his client’s] important
       natural right to privacy.” Palm filed a motion requesting sanctions. She asked the court to
       strike Holocker’s denial of liability, enter a default judgment, and award attorney fees.
¶ 11       At the hearing on January 4, 2017, contemnor again argued that Holocker’s privilege
       protects his medical information regardless of its relevance to the case. Alternatively, he
       argued that fact issues, such as whether Holocker looked in Palm’s direction before the
       collision, precluded any determination as to the relevance of Holocker’s vision or other
       medical conditions. Palm again argued that Holocker’s health and vision were relevant to the
       case. Her counsel cited Marshall County public records showing Holocker had “seven or
       eight” prior collisions and received “a dozen traffic citations *** in the last 20 years.”
¶ 12       The court found that Palm had “legitimate reasonable cause to believe that there could be
       some sight problems here that could have been related to this accident, and [she’s] got a right
       to look for that.” The court held Holocker’s counsel in civil contempt. The contempt order
       imposed a $5-per-day fine until contemnor purged his contempt by submitting Holocker’s
       interrogatory responses to Palm’s counsel. This appeal ensued.

¶ 13                                          ANALYSIS
¶ 14       Contemnor appeals the court’s civil contempt order pursuant Illinois Supreme Court Rule
       304(b)(5) (eff. Mar. 8, 2016). Rule 304(b)(5) makes contempt orders appealable without a
       special finding. Although discovery orders are not ordinarily appealable, litigants may test
       the correctness of a discovery order through contempt proceedings. Norskog v. Pfiel, 197 Ill.
       2d 60, 69 (2001). In such cases, “[r]eview of the contempt finding necessarily requires
       review of the order upon which it is based.” Id. (citing Waste Management, Inc. v.
       International Surplus Lines Insurance Co., 144 Ill. 2d 178, 189 (1991)).
¶ 15       The discovery and contempt orders at issue address the two interrogatories to which
       Holocker objected. However, neither party’s brief addressed whether the interrogatories seek
       privileged information. Both parties briefed and argued whether the privilege applies at all in
       this case, not whether the privilege specifically applies to the two interrogatories. Palm
       intended to obtain Holocker’s medical records from medical providers he disclosed in his
       responses. If the privilege applies, the interrogatories are pointless; Palm may not obtain
       Holocker’s medical records regardless of who treated him or when he received treatment.


                                                   -3-
¶ 16       We are dutifully cognizant of our supreme court’s expectation that appellate courts
       observe judicial restraint. See People v. White, 2011 IL 109689, ¶ 153. However, if we limit
       our review to the two interrogatories in this case, our decision would resolve nothing. The
       issues would not change, and the parties would simply raise the same arguments in a second
       appeal after contemnor sought a protective order or other injunctive relief to protect
       Holocker’s medical records from Palm’s subpoenas (see Ill. S. Ct. R. 307(a)(1) (eff. Jan. 1,
       2016); Skolnick v. Altheimer & Gray, 191 Ill. 2d 214 (2000); Bush v. Catholic Diocese of
       Peoria, 351 Ill. App. 3d 588 (2004)). In the interest of efficiently administering justice, we
       address the ultimate dispute raised in the parties’ briefs. We hold that under section 8-802(4),
       defendants maintain their physician-patient privilege until they waive it by affirmatively
       placing their health at issue.

¶ 17                                         I. Discovery Order
¶ 18        The parties dispute whether the statutory physician-patient privilege (735 ILCS 5/8-802
       (West 2016)) applies to this case. Normally, discovery orders are not reversed absent a
       manifest abuse of discretion; however, “the applicability of a statutory evidentiary privilege,
       and any exceptions thereto, are matters of law subject to de novo review.” Reda v. Advocate
       Health Care, 199 Ill. 2d 47, 54 (2002). Contemnor waived Holocker’s HIPAA objection by
       failing to address the issue in his brief. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016).
¶ 19        The physician-patient privilege protects patients’ medical records from disclosure
       without their consent. 735 ILCS 5/8-802 (West 2016). Patients’ medical records contain
       “information regarding diagnosis, examinations, tests, or treatment rendered.” Pritchard v.
       SwedishAmerican Hospital, 191 Ill. App. 3d 388, 403 (1989). Medical care providers acquire
       and record this information because it is necessary to enable the provider to serve or treat the
       patient. See id. at 404. Thus, patients’ medical records are privileged unless a statutory
       exception applies. See 735 ILCS 5/8-802 (West 2016).
¶ 20        The privilege is subject to 14 enumerated exceptions. The exception at issue, section
       8-802(4), states the privilege is inapplicable “in all actions brought by or against the patient
       *** wherein the patient’s physical or mental condition is an issue.” 735 ILCS 5/8-802(4)
       (West 2016). Palm contends that “an issue” means “relevant to the case.” Further, Palm
       argues that we must construe the privilege as narrowly as possible because it did not exist at
       common law. Contemnor counters that a plaintiff cannot force a defendant to disclose
       privileged medical information, regardless of its relevance, simply by pleading allegations
       that implicate the defendant’s health.
¶ 21        Our supreme court has held that the privilege’s purposes are to “encourage free
       disclosure between a doctor and a patient and to protect the patient from embarrassment and
       invasion of privacy that disclosure would entail.” People ex rel. Department of Professional
       Regulation v. Manos, 202 Ill. 2d 563, 575 (2002). The privilege illustrates a “legislative
       balancing between relationships that society feels should be fostered through the shield of
       confidentiality and the interests served by disclosure of the information.” Id. at 575-76.
¶ 22        When we interpret statutes, even “ statutes in derogation of the common law, ” we must
       observe the statute’s legislative purpose and construe it “in such a way as to avoid
       impractical or absurd results. ” (Internal quotation marks omitted.) Nowak v. City of Country
       Club Hills, 2011 IL 111838, ¶¶ 19, 21. The privilege’s purposes indicate that “an issue” in
       section 8-802(4) does not mean “relevant.” If it did, the privilege would not be a “legislative

                                                  -4-
       balancing” between confidentiality and “the interests served by disclosure of information.”
       Disclosing irrelevant information serves no interest. If the legislature meant section 8-802(4)
       to except all relevant medical information from the privilege’s scope, it would have simply
       stated the privilege does not apply in any litigation—irrelevant evidence is neither subject to
       disclosure nor admissible regardless of its subject matter. See Ill. R. Evid. 701 (eff. Jan. 1,
       2011); Ill. S. Ct. R. 201(b) (eff. July 30, 2014); R. 412 (eff. Mar. 1, 2001).
¶ 23        Similar to section 8-802(4)’s requirement that the defendant’s physical or mental
       condition be “an issue” for the exception to apply (735 ILCS 5/8-802(4) (West 2016)),
       Illinois Supreme Court Rule 215(d)(1) (eff. Mar. 28, 2011) requires that a party’s “mental or
       physical condition” be “placed in issue” before a court may order a physical or mental
       examination. Rule 215’s latest committee comments state: “Paragraph (d) provides that a
       trial court may order impartial medical examinations only where the parties have presented
       conflicting medical testimony, reports or other such documentation which places a party’s
       mental or physical condition ‘in issue’ ***. Mere allegations are insufficient to place a
       party’s mental or physical condition ‘in issue.’ ” (Emphasis added.) Ill. S. Ct. R. 215(d),
       Committee Comments (adopted Mar. 28, 2011). This language implies that “in issue” does
       not mean “relevant.”
¶ 24        We agree with contemnor that section 8-802(4) applies only where a defendant
       affirmatively presents evidence that places his or her health at issue. Neither the nature of a
       plaintiff’s cause of action nor factual allegations in a plaintiff’s complaint waive a
       defendant’s physician-patient privilege. See Kraima v. Ausman, 365 Ill. App. 3d 530, 536
       (2006) (“In order for [section 8-802(4)] to apply, the patient *** not plaintiff, must have
       affirmatively placed his physical condition in issue.”); Pritchard, 191 Ill. App. 3d at 405. A
       plaintiff cannot waive someone else’s privilege by merely filing a lawsuit or making certain
       allegations.
¶ 25        Under section 8-802(4), defendants affirmatively place their health at issue when they
       utilize a physical or mental condition to defend the case. Two examples are where a
       defendant cites a health condition to dispute a plaintiff’s factual allegations (Doe v.
       Weinzweig, 2015 IL App (1st) 133424-B) or where a defendant files an affirmative defense
       that claims a sudden, unforeseeable health condition caused the allegedly tortious conduct
       (Burns v. Grezeka, 155 Ill. App. 3d 294 (1987)). In either example, the plaintiff has the right
       to test the claim’s merit by obtaining the defendant’s medical records, just as defendants have
       the right to contest plaintiffs’ personal injury claims by obtaining their medical records.
¶ 26        Absent Holocker affirmatively placing his health at issue, we see no compelling reason to
       vitiate his privilege. His medical records have no bearing on his liability. Holocker’s driving,
       not the reason for his driving, is at issue; he either drove negligently or he did not. If
       Holocker possessed a valid license and operated his vehicle as a reasonably prudent person
       would, then he is not liable for Palm’s injuries regardless of his health or vision. If Holocker
       drove negligently and proximately caused Palm’s injuries, then he is liable. He has not
       asserted a defense or any other affirmative matter that attributes his driving to a health
       condition.
¶ 27        In arguing that Holocker’s health and vision is relevant in this case, Palm points to his
       driving record, which indicates he participated in several prior accidents and received prior
       traffic citations. Holocker’s driving record, if admissible, stands on its own. The fact that he
       caused prior accidents or received citations has no bearing on his health or vision in this case.

                                                   -5-
       Palm’s focus on Holocker’s health or vision is a red herring that averts attention from the
       liability issue—whether he operated his vehicle negligently when this collision occurred.
¶ 28       Along that same line, Palm’s interpretation of section 8-802(4) permits plaintiffs to
       leverage settlement based on the contents of a defendant’s medical records rather than his or
       her potential liability. If plaintiffs could waive defendants’ privilege simply by filing a
       lawsuit or making certain allegations, some defendants might feel compelled to settle to
       avoid disclosing certain health conditions, procedures, or treatments that have nothing to do
       with their liability. We do not believe the legislature intended section 8-802(4) to permit such
       unwarranted invasions of privacy. Under Palm’s interpretation, we cannot imagine any
       automobile accident case in which a plaintiff could not argue that a defendant’s negligent
       driving might be related to a vision or other health related problem, thereby requiring
       disclosure of defendant’s medical records.
¶ 29       The parties agree that Holocker has not affirmatively placed his health at issue in this
       case. Therefore, section 8-802(4)’s exception does not apply in this case. Palm has not
       argued that Holocker’s interrogatory responses are relevant standing alone. Because we hold
       that Holocker’s privilege protects his medical records, his responses are not likely to lead to
       discoverable information. We reverse the circuit court’s discovery order. On remand, the
       court shall order Palm’s counsel to promptly relinquish possession of Holocker’s medical
       records from all sources in a manner the court deems sufficient to protect his privacy.

¶ 30                                     II. Civil Contempt Order
¶ 31       Inviting civil contempt is a proper means to test the validity of a court’s discovery order
       (Norskog, 197 Ill. 2d at 69); therefore, it is appropriate to vacate the contempt order on
       appeal if the contemnor’s challenge is a “good-faith effort to secure an interpretation of an
       issue without direct precedent.” Jiotis v. Burr Ridge Park District, 2014 IL App (2d) 121293,
       ¶ 57. Contemnor invited contempt in good faith. We vacate the circuit court’s contempt
       order.

¶ 32                                        CONCLUSION
¶ 33      For the foregoing reasons, we reverse the judgment of the circuit court of Marshall
       County, vacate the contempt sanction against contemnor, and remand the case for further
       proceedings consistent with this opinion.

¶ 34      Reversed in part and vacated in part; cause remanded.




                                                  -6-